         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 1 of 13




UNITED STATES DISTRICT COURT                                                                3/25/21
SOUTHERN DISTRICT OF NEW YORK


  Johnson,

                         Plaintiff,
                                                                                 19-cv-10529 (AJN)
                 –v–
                                                                                 MEMORANDUM
  Classic Material NY, LLC,                                                     OPINION & ORDER

                         Defendant.



ALISON J. NATHAN, District Judge:

        Plaintiff, a professional photographer and business owner, brings an action for direct

copyright infringement under 17 U.S.C. § 501. The Plaintiff alleges that the Defendant printed

Plaintiff’s photographs on the Defendant’s apparel-products and sold them without Plaintiff’s

consent. The Defendant has been served but failed to appear and so the Plaintiff moves for

default judgment. For the reasons that follow, Plaintiff’s motion is GRANTED.


   I.        BACKGROUND

        A. Factual Background

        The following facts are drawn from Plaintiff’s Complaint, Motion for Default Judgment,

and the attached exhibits and affidavits thereto. Dkt. No. 1. Plaintiff is a professional

photographer and artist in New York City. Id. ¶ 7. Plaintiff also runs his own business in which

he produces, markets, and sells apparel emblazoned with his photographs. Id. ¶¶ 10-11. In June

2001, Plaintiff shot a series of photographic portraits of recording artist and actress Aaliyah on

commission from Entertainment Weekly Magazine prior to her untimely passing. Id. ¶ 12.

Plaintiff has secured U.S. copyright registration for all of the photographs from the shoot. Id. ¶



                                                 1
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 2 of 13




18. Plaintiff licensed to Entertainment Weekly Magazine the right to publish certain

photographs from the shoot, but has not licensed or otherwise transferred the rights to the

photographs to anyone else. Id. ¶¶ 13, 17.

        Plaintiff’s apparel line includes t-shirts emblazoned with photos from the shoot, which he

sold from March 2016 through March 2019. Id. ¶ 15. Plaintiff carefully supervised the

development and design of these products to ensure that they were of the highest quality,

including using the best printing methods to create a proper visual for his photos. Dkt. No. 22, ¶

8. Plaintiff sold approximately 201 of these products. Id. ¶ 9.

        Defendant is a company that produces apparel, which it sells on its e-commerce website

to the public, including in the Southern District of New York. Id. ¶ 19. Defendant designed and

produced apparel emblazoned with one of the photographs from Plaintiff’s June 2001 photoshoot

of Aaliyah (hereinafter “the Aaliyah Photograph”). Id. ¶ 22. Plaintiff has never licensed or

granted Defendant any usage rights relating to the Aaliyah Photograph. Id. ¶ 27. Defendant

sold those apparel products with the Aaliyah Photograph to members of the public through its

website. Id. ¶ 23. Defendant’s products that are emblazoned with the Aaliyah Photograph are

inferior to Plaintiff’s in quality. Id. ¶ 26.

        B. Procedural Background

        Plaintiff filed a Complaint in this Court on November 13, 2019, bringing claims against

Defendant for direct copyright infringement under 17 U.S.C. § 501. Dkt. No. 1. Defendant was

served the Summons and Complaint on January 10, 2020. Dkt. No. 11. The deadline for

Defendant to respond to the Complaint was January 31, 2020. Id. Defendant has not appeared in

the action. The Clerk of Court issued a Certificate of Default on February 12, 2020. Dkt. No.




                                                2
          Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 3 of 13




15. Plaintiff filed a Motion for Default Judgment, in which he seeks statutory damages and

attorney’s fees and costs pursuant to 17 U.S.C. §§ 504, 505. Dkt. Nos. 20-22.

   II.      DISCUSSION

         Federal Rule of Civil Procedure 55 sets out a two-step procedure for the entry of

judgment against a party who fails to defend: the entry of a default and the entry of a default

judgment. See New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a

default, simply “formalizes a judicial recognition that a defendant has, through its failure to

defend the action, admitted liability to the plaintiff.” City of New York v. Mickalis Pawn Shop,

LLC, 645 F.3d 114, 128 (2d Cir. 2011); Fed. R. Civ. P. 55(a) (“When a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.”). “The second step,

entry of a default judgment, converts the defendant’s admission of liability into a final judgment

that terminates the litigation and awards the plaintiff any relief to which the court decides it is

entitled, to the extent permitted by Rule 54(c).” Mickalis Pawn Shop, 645 F.3d at 128. Rule

54(c) states, “[a] default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings.” Fed. R. Civ. P. 54(c). The district court must still determine

whether the allegations in the complaint state a claim upon which relief may be granted. See Au

Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981).

         A. Liability

         Defendant Classic Materials NY, LLC has not participated in this litigation, despite

service of the Complaint and the instant motion. The Court therefore accepts as true all well-

pleaded allegations in the complaint but must still determine whether those allegations establish

a “legal basis” for liability. Jemine v. Dennis, 901 F. Supp. 2d 365, 373 (E.D.N.Y. 2012) (citing




                                                  3
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 4 of 13




Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)); see also Fed. R. Civ. P.

8(b)(6) (“An allegation—other than one relating to the amount of damages—is admitted if a

responsive pleading is required and the allegation is not denied.”). The Court thus examines

“whether [the] plaintiff’s allegations are prima facie sufficient to demonstrate liability for the

cause of action as to which they are seeking a default judgment.” Morozov v. ICOBOX Hub Inc.,

No. 18-cv-3421 (GBD) (SLC), 2020 WL 5665639, at *1 (S.D.N.Y. May 5, 2020), report and

recommendation adopted, No. 18-cv-3421 (GBD) (SLC), 2020 WL 5665563 (S.D.N.Y. Aug. 18,

2020). The legal sufficiency of these claims is analyzed under the familiar plausibility standard

enunciated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       “Copyright infringement is established by proving ‘ownership of a valid copyright’ and

‘copying of constituent elements of the work that are original.’” Boisson v. Banian, Ltd, 273 F.3d

262, 267 (2d Cir. 2001) (citing Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361

(1991)). A plaintiff must therefore allege: (1) that he or she has ownership of a valid copyright,

(2) that the defendant actually copied it, and (3) that the defendant copied original elements. Id.

As explained below, Plaintiff has sufficiently alleged each of these elements.

               1. Ownership

       A certificate of copyright registration made “made before or within five years after first

publication of the work shall constitute prima facie evidence of the validity of the copyright.” 17

U.S.C. § 410(c). The “presumption of validity” from a certificate of copyright registration may

be rebutted by presenting evidence that the copyright is in fact not valid. Folio Impressions, Inc.

v. Byer California, 937 F.2d 759, 763 (2d Cir. 1991). “[I]f the certificate of copyright

registration is not obtained within five years of the first publication of the work, the work is not




                                                  4
           Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 5 of 13




entitled to the statutory presumption of validity” and “the ‘evidentiary weight to be accorded the

certificate . . . shall be within the discretion of the court.’” Michael Grecco Photography, Inc. v.

Everett Collection, Inc., 589 F. Supp. 2d 375, 381-82 (S.D.N.Y. 2008) (citing 17 U.S.C. §

410(c)).

       Plaintiff has attached to his Complaint a copy of his certificate of U.S. Copyright

Registration of the “Aaliyah photograph collection,” which has an effective date of registration

of December 9, 2013. Dkt. No. 1. The Complaint alleges that the photos were taken in June

2001 and were apparently licensed for public distribution by Entertainment Weekly Magazine

shortly thereafter. Therefore, under § 410(c), Plaintiff is not automatically entitled to the

presumption of validity.

       Nonetheless, Defendant has not appeared in this case to present evidence that would draw

the validity of the copyright into question, and the Court has not identified anything in the record

suggesting invalidity. “For more than a century photographs have been held to be copyrightable

‘writings’ under Article I, § 8 of the Constitution.” Rogers v. Koons, 960 F.2d 301, 306 (2d Cir.

1992). Plaintiff has sufficiently alleged that he took and owned the photos, and subsequently

took steps to verify that ownership through copyright registration. Therefore, the Court “in its

discretion, will consider the certificate[] as prima facie evidence of valid copyrights in the

Images.” Michael Grecco Photography, Inc., 589 F. Supp. 2d at 382. See also Yurman Design,

Inc. v. Golden Treasure Imports, Inc., 275 F. Supp. 2d 506, 515 (S.D.N.Y. 2003) (affording

certificates registered after five years the “presumption of validity” because defendants had not

come forward with any evidence to the contrary nor was there any in the record); Telerate Sys.,

Inc. v. Caro, 689 F. Supp. 221, 227 n.7 (S.D.N.Y. 1988) (same).

               2. Actual Copying




                                                  5
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 6 of 13




       It is “an axiom of copyright law that actionable copying can be inferred from the

defendant’s access to the copyrighted work and substantial similarity between the copyrighted

work and the alleged infringement.” Laureyssens v. Idea Grp., Inc., 964 F.2d 131, 139 (2d Cir.

1992). Plaintiff has alleged that the Aaliyah Photograph was licensed to Entertainment Weekly

Magazine to be distributed for public viewing, and Plaintiff himself has produced and sold

apparel emblazoned with the image, and thus the Court reasonably assumes that members of the

general public, including Defendant, had access. Moreover, Plaintiff has attached to his

Complaint a copy of the copyrighted Aaliyah Photograph and a photograph of Defendant’s

allegedly infringing product, which appear identical, and “such similarities between the works [],

under all the circumstances, make independent creation unlikely.” Id. Plaintiff has therefore

sufficiently alleged that Defendant actually copied Plaintiff’s copyrighted Aaliyah Photograph.

               3. Originality

       “[N]ot all copying results in copyright infringement, even if the plaintiff has a valid

copyright,” because it may not be true that “every element of that work is protected.” Boisson,

273 F.3d at 268. “The sine qua non of copyright is originality. . . [t]o qualify for copyright

protection, a work must be original to the author.” Feist Publications, Inc., 499 U.S. at 345.

“Originality does not mean that the work for which copyright protection is sought must be either

novel or unique,” but rather that the work is one that is “independently created by its author, []

not copied from pre-existing works, and . . . comes from the exercise of the creative powers of

the author's mind.” Boisson, 273 F.3d at 268. In the realm of photography, “[e]lements of

originality in a photograph may include posing the subjects, lighting, angle, selection of film and

camera, evoking the desired expression, and almost any other variant involved.” Rogers, 960

F.2d at 307.




                                                 6
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 7 of 13




       Plaintiff has sufficiently alleged the Aaliyah Photograph is original. According to the

Complaint, Plaintiff organized and ran the photoshoot out of which he generated unique

photographs of the artist and actress Aaliyah through his own artistic ingenuity. There is nothing

in the record to suggest that these photographs were in anyway copied or derivative of pre-

existing works.

                                                      ***

       Because Plaintiff has sufficiently alleged that he owned the copyright of the Aaliyah

Photograph, and that Defendant copied aspects of that work that were original, Plaintiff has made

out a prima facie claim of copyright infringement under 17 U.S.C. § 501.

       B. Damages

       “Even when a default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the damages are not deemed true.”

Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). The district

court instead must conduct an inquiry consisting of two tasks: (1) “determining the proper rule

for calculating damages”; and (2) “assessing plaintiff’s evidence supporting the damages to be

determined under this rule.” Id. The court may award only those damages it can ascertain with

“reasonable certainty.” Id. (citing Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

Corp., 109 F.3d 105, 111 (2d Cir. 1997)).

       Under the Copyright Act, a plaintiff may recover actual damages and “any profits of the

infringer.” 17 U.S.C. § 504(b). Additionally, the Copyright Act allows that “the copyright owner

may elect, at any time before final judgment is rendered, to recover, instead of actual damages

and profits, an award of statutory damages for all infringements involved in the action . . . in a




                                                  7
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 8 of 13




sum of not less than $750 or more than $30,000 as the court considers just.” Id. at § 504(c)(1).

Plaintiff has elected to forego actual damages and recover statutory damages under § 504(c).

       Additionally, in cases “where the copyright owner sustains the burden of proving, and the

court finds, that infringement was committed willfully, the court in its discretion may increase

the award of statutory damages to a sum of not more than $150,000.” Id. at § 504(c)(2). The

allegations here establish that Defendants’ infringement was willful. Infringement is willful

where “the defendant had knowledge that its conduct represented infringement or perhaps

recklessly disregarded that possibility.” Hamil Am. Inc. v. GFI, 193 F.3d 92, 97 (2d Cir. 1999).

Accepting the allegations in Plaintiff’s complaint as true, the Court concludes that Defendant, as

an experienced apparel manufacturer and seller, at least recklessly disregarded the risk that it was

infringing copyrighted material in printing identical photographs onto its products.      Moreover,

this conclusion is bolstered by Defendants’ decision not to appear in this action, as “[c]ourts

frequently infer willfulness where a defendant defaults.” Hounddog Prods., L.L.C. v. Empire

Film Grp., Inc., 826 F. Supp. 2d 619, 631 (S.D.N.Y. 2011); All-Star Mktg. Grp., LLC v. Media

Brands Co., 775 F. Supp. 2d 613, 621 (S.D.N.Y. 2011) (collecting cases). Plaintiff is therefore

eligible for the heightened statutory damages award under § 504(c)(2).

       In assessing the appropriate amount of statutory damages within the range provided under

§ 504(c)(2), the Court is to consider factors such as: “(1) the infringers state of mind; (2) the

expenses saved, and profits earned, by the infringer; (3) the revenue lost by the copyright holder;

(4) the deterrent effect on the infringer and third parties; (5) the infringer’s cooperation in

providing evidence concerning the value of the infringing material; and (6) the conduct and

attitude of the parties.” Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010).




                                                   8
         Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 9 of 13




The Copyright act affords “wide discretion . . . [to] the trial court in setting the amount of

statutory damages.” Fitzgerald Pub. Co. v. Baylor Pub. Co., 807 F.2d 1110, 1116 (2d Cir. 1986).

       The Court begins its analysis with the amount of profits earned by Defendant. As a result

of Defendant’s default, Plaintiff was not able to obtain discovery on the exact figures regarding

the revenue generated from Defendant’s infringement. However, Plaintiff has provided

sufficient allegations for the Court to reasonably approximate this number. Plaintiff alleges that

on Defendant’s website, Defendant sold an infringing T-shirt for $34.99 and an infringing

sweatshirt for $54.99. Dkt. No. 21. Moreover, Plaintiff submits that Plaintiff’s own sales of his

units of apparel, totaling 201 units, is a reasonable approximation of Defendant’s sales of the

infringing products. The Court agrees that using this comparison of a similar apparel-product at

different company to approximate the amount of Defendant’s sales is sufficient in these

circumstances. “The Second Circuit instructs that in determining infringement damages, courts

are to resolve against the defendants any factual uncertainties . . . when the defendants left the

uncertainty by not responding to the evidence of counterfeit sales with evidence of their own.”

Sara Lee Corp. v. Bags of New York, Inc., 36 F. Supp. 2d 161, 169 (S.D.N.Y. 1999) (discussing

statutory damages for trademark infringement) (citing Louis Vuitton S.A. v. Spencer Handbags

Corp., 765 F.2d 966 (2d Cir.1985)). Accordingly, with the reasonable assumption that

Defendant sold at least 201 units of each infringing product, Defendant’s approximate revenue

from the infringement is $18,085.98. Further, the Court will consider this amount as reasonable

approximation of Defendant’s overall profits, because “[i]n establishing the infringer’s profits,

the copyright owner is required to present proof only of the infringer’s gross revenue, and the

infringer is required to prove his or her deductible expenses and the elements of profit

attributable to factors other than the copyrighted work.” 17 U.S.C. § 504(b).




                                                  9
        Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 10 of 13




       However, an award based off Defendant’s profits alone is insufficient in this case. The

Court will award Plaintiff triple that amount for the following reasons. First, the Court must

account for Plaintiff’s losses from Defendant’s infringement. These losses, including the

inability to realize gains from his ownership due to the erosion of the market value of the

photograph, as well as the reputational damage to Plaintiff as a professional photographer and

businessperson, are difficult to quantify but are nonetheless real. See Fitzgerald Pub Co., 807

F.2d at 1117 (noting that courts may consider “revenues lost by the plaintiff” in assessing

damages). Similarly, the Court takes into account the significant value of Plaintiff’s copyright.

See Spin Master Ltd. v. 158, 463 F. Supp. 3d 348, 373 (S.D.N.Y. 2020) (considering the “marks

and copyrights to be highly valuable” in assessing statutory damages). Plaintiff has alleged that

the Aaliyah Photographs have been featured in a best-selling book and in gallery exhibitions as

an iconic piece in the photographic history of hip-hop music and culture. Considering as well

the popularity and untimely death of the person who is the subject matter of the photographs, the

Court determines that the copyrights of these rare photographs are highly valuable.

       Lastly, a substantial award is warranted because of Defendant’s culpability. Because

Defendant’s state of mind was willful, “the potential for discouraging the defendant” from future

infringement should be “factored into the determination of the award.” Fitzgerald Pub. Co., 807

F.2d at 1117. See also RSO Recs., Inc. v. Peri, 596 F. Supp. 849, 862 (S.D.N.Y. 1984)

(“[C]ourts have [] recognized that Congress’s provision for a greater award in cases of willful

infringement indicates that statutory damages may in such cases exceed the amount of

documented damages.”). The Court therefore determines that a statutory damages award of

$54,257.94 is appropriate. DC Comics, Inc. v. Bobtron Int’l, Inc., No. 89 CIV. 4358 (MBM),




                                                10
        Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 11 of 13




1990 WL 106771, at *2 (S.D.N.Y. July 25, 1990) (ordering damages in the amount of three

times Defendant’s profits because, among other considerations, the infringement was willful).

       C. Attorney’s Fees and Costs

       In addition to damages, the Copyright Act provides that “the court in its discretion may

allow the recovery of full costs . . . [and] reasonable attorney's fee to the prevailing party.” 17

U.S.C. § 505. In exercising its discretion to award attorney’s fees and costs under the statute, the

Court is to consider factors such as “(1) the frivolousness of the non-prevailing party’s claims or

defenses; (2) the party’s motivation; (3) whether the claims or defenses were objectively

unreasonable; and (4) compensation and deterrence.” Bryant v. Media Right Prods., Inc., 603

F.3d 135, 144 (2d Cir. 2010). The Court determines that it is appropriate here to award

attorney’s fees and costs to compensate Plaintiff for the amounts it incurred in obtaining

judgment by default. See Pearson Educ., Inc. v. Vergara, No. 09 CIV 6832 JGK KNF, 2010 WL

3744033, at *5 (S.D.N.Y. Sept. 27, 2010) (granting attorney’s fees and costs pursuant to § 505

where defendant failed to appear).

       In determining attorney’s fees and costs, the party seeking those amounts “must submit

records that enable the Court to determine whether the fee is reasonable.” Hounddog Prods.,

L.L.C., 826 F. Supp. 2d at 634 (citing Hensley v. Eckerhart, 461 U.S. 424, 433-34 (1983)). The

Court is to “consider factors including, but not limited to, the complexity and difficulty of the

case, the available expertise and capacity of the client's other counsel (if any), the resources

required to prosecute the case effectively (taking account of the resources being marshaled on the

other side but not endorsing scorched earth tactics), the timing demands of the case, whether an

attorney might have an interest (independent of that of his client) in achieving the ends of the

litigation or might initiate the representation himself, whether an attorney might have initially




                                                  11
        Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 12 of 13




acted pro bono (such that a client might be aware that the attorney expected low or non-existent

remuneration), and other returns (such as reputation, etc.) that an attorney might expect from the

representation.” Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cty. of Albany & Albany

Cty. Bd. of Elections, 522 F.3d 182, 184 (2d Cir. 2008).

       Plaintiff’s counsel submitted an affidavit attesting that he is in his eighth year of legal

practice and specializes in copyright and trademark law, and that his standard billing rate is $385

an hour. Dkt. No. 21, ¶ 17. Based on its knowledge, the Court determines that the hourly rate is

reasonable for an attorney in their eighth year of practice with a specialty in copyright law.

Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d 333, 338

(S.D.N.Y. 2016) (“The court may determine the reasonable hourly rate by relying both on its

own knowledge of comparable rates charged by lawyers in the district and on evidence proffered

by the parties.”) (internal quotation marks omitted). Plaintiff’s counsel also attached an invoice

of the legal work performed for Plaintiff in this matter, totaling 10.7 hours (not including the

hours expended in unsuccessful attempts to get Defendant to engage in settlement). Id. ¶ 19-20.

The invoice delineates clearly the hours spent on each task. Dkt. No. 21-5. The Court

determines from Plaintiff’s counsel’s invoice that the amount of hours expended in this case

were reasonable and only as necessary to secure default judgment. Matteo v. Kohl's Dep't

Stores, Inc., No. 09–CV–7830, 2012 WL 5177491, at *4 (S.D.N.Y. Oct. 19, 2012) (“A court

evaluating the reasonableness of the number of hours claimed must examine the attorney's

records that detail the time expended[.]”). The Court will therefore grant Plaintiff $4,119.50 in

attorney’s fees.

       Additionally, Plaintiff seeks to recover costs for the $400 filing fee to commence this

action and $281.25 in process server fees, totaling $681.25. Dkt. No. 20-1. Plaintiff has attached




                                                 12
          Case 1:19-cv-10529-AJN Document 25 Filed 03/25/21 Page 13 of 13




the invoices for both of these costs. Dkt. No. 21-6. The Court determines that Plaintiff has

sufficiently demonstrated that it incurred these costs and that recovery for these costs is

reasonable.


   III.      CONCLUSION

          For the above reasons, Plaintiff’s motion for default judgment is GRANTED. It is hereby

ORDERED that Plaintiff is entitled to judgment of $54,257.94 in statutory damages pursuant to

17 U.S.C. § 504. It is FURTHER ORDERED that Plaintiff is entitled to $4,119.50 in attorney’s

fees and $681.25 in costs pursuant to 17 U.S.C. § 505.

          This resolves Dkt. No. 20. The Clerk of Court is respectfully directed to enter judgment

and close this case.




          SO ORDERED.
 Dated: March 25, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                 13
